DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application is filed on Aug 19, 2020, and the claims 1 -15 are pending for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 8-9, 11-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Downs (US2008/0046165 A1).
Regarding claim 1,
Downs teaches, an environment prediction system comprising (see fig. 1, abstract, and para [0025]): 
a collection server configured to collect environment data measured in a plurality of moving objects in association with measurement position data of the moving objects (see para [0036] Obtained a plurality of traveling vehicles (i.e. moving object) data by the data sample management system , Data is collected in various locations surrounding of vehicles, because vehicles are moving, note: the data sample management system works as a collection server. ) the collection server includes a data correction unit configured to correct the measured environment data based on the measurement position data (See para [0039] The sensor Data Conditioner component 105 assists in rectifying erroneous data samples, such as by detecting and correcting errors in readings obtained from the road traffic sensors 103.)
and; 
a prediction server configured to perform a spatial environment prediction at a future point in time based on the corrected environment data and the measurement position data (see para [0044] The one or more traffic data clients 109 collects the data from the data sample management system, and predicts the sample data for future traffic conditions/road environments at multiple future times, and this process is performed by the predictive traffic information system.
Note: The one or more traffic data clients 109 work as a prediction server because they are serving the data to clients that make requests from them.)
Regarding claim 2,
Downs teaches claim 1,
Downs further teaches, wherein the environment data is measured by at least one of an outside air temperature sensor, a humidity sensor, a solar radiation sensor, a camera, a rain sensor, or a glass temperature sensor, which is mounted on the moving object and measures an environment around the moving object (see para [0100] There are various types of sensors such as cameras, motion sensors, radar ranging devices, RFID-based devices, and other types of sensors, that are located adjacent to or otherwise near a road. These sensors may include loop sensors that are capable of measuring the number of vehicles passing above the sensor per unit time, vehicle speed, and/or other data related to traffic flow.)
Regarding claim 4,
Downs teaches claim 1,
Downs further teaches, wherein the collection server is configured to collect the environment data measured in a part of the moving objects that satisfies a collection condition among the moving objects located in a collection target area (see para [0161] line 3-26, a mobile data source device may be configured in various ways regarding how and when to transmit or otherwise provide one or more acquired data samples, such as when predefined conditions are satisfied.)  
Regarding claim 5,
Downs teaches claim 1,
Downs further teaches, further comprising: 
a distribution server configured to distribute a result of the environment prediction (see para [0098] the Predictive Traffic Information Provider system 360 may obtain (either directly, or indirectly via a database or storage device) such prepared data to generate future traffic condition predictions for multiple future times, and provide (i.e. called distribution) the predicted information to one or more other recipients, such as one or more other traffic information systems, client devices 382, vehicle-based clients 384, and/or third-party computing systems 390.)  
Regarding claim 6,
Downs teaches claim 1,
Downs further teaches, wherein the environment prediction performed by the prediction server is a weather prediction (see para [0166] generate longer-term forecasts of future traffic conditions (e.g., one week in the future, or one month, in the future) in some embodiments, but such longer-term forecasts may not use some of the types of input data, such as information about current conditions at the time of the forecast generation (e.g., current traffic, weather, or other conditions).  
Regarding claim 15,
Downs teaches claim 1,
Downs teaches, wherein the collection step is performed by a collection server (see para [0036] Data sample collector), 
wherein the correction step is performed by a data correction unit of the collection server (see para [0137] Data sample corrector),
 and wherein the prediction step is performed by a prediction server (see para [0105] Data sample predictor).
Claim 8 recites all the same elements of claim 1, but method claim rather than system, therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 8.
Claim 9 recites all the same elements of claim 2, but method claim rather than system, therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 9.
Claim 11 recites all the same elements of claim 4, but method claim rather than system, therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 11.
Claim 12 recites all the same elements of claim 5, but method claim rather than system, therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 12.
Claim 13 recites all the same elements of claim 6, but method claim rather than system, therefore, the supporting rationale of the rejection to claim 6 applies equally as well to claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Downs (US2008/0046165 A1), in view of Price (US 2020/0216026 A1).
Regarding claim 3,
Downs teaches claim 1,
Downs fails to teach, wherein the environment data is measured by at least one of a smog ventilation sensor, a smoke sensor, or a fine particulate matter sensor, which is mounted on the moving object and measures an environment around the moving object.  
In analogous art, 
Price teaches, 
wherein the environment data is measured by at least one of a smog ventilation sensor, a smoke sensor, or a fine particulate matter sensor, which is mounted on the moving object and measures an environment around the moving object (see para [0058] Smoke data collects from vehicles via smoke detector/sensor.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify a prediction-based traffic data of Downs with collect a data from a smoke sensor/detector of Price. A person of ordinary skill in the art would have been motivated to do this to prevent a fire/hazard inside/outside of the vehicle (Price: [0019]).
Claim 10 recites all the same elements of claim 3, but method claim rather than system, therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 10.

Claims 7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Downs (US2008/0046165 A1), in view of Kim (US 2020/0088621 A1).
Regarding claim 7,
Downs teaches claim 1,
Downs fails to teach, wherein the environment prediction performed by the prediction server is a distribution prediction of an air pollutant.
In analogous art, 
Kim teaches, wherein the environment prediction performed by the prediction server is a distribution prediction of an air pollutant (see para [0012] Data collection from sensor (i.e. air dust mixed data), and [0020] making a prediction model, and [0165] purifying the polluted air).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify a prediction-based traffic data of Downs with a distribution prediction of an air pollutant of Kim. A person of ordinary skill in the art would have been motivated to do this to purify the air and save the environment (Kim: [0165]).
Claim 14 recites all the same elements of claim 7, but method claim rather than system, therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM ZAKIRUL ISLAM whose telephone number is (571)270-0566.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Sm Islam/
Examiner, Art Unit 2457

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443